PS 8
          Case 2:18-cr-00053-TOR             ECF No. 139        filed 04/24/20       PageID.967 Page 1 of 2
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                              for                                    U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                             Eastern District of Washington
                                                                                                Apr 24, 2020
                                                                                                    SEAN F. MCAVOY, CLERK

 U.S.A. vs.                    Murray, Paul Aaron                         Docket No.             2:18CR00053-TOR-1


                                  Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
Paul Aaron Murray, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary K.
Dimke, sitting in the Court at Spokane, Washington, on the 9th day of April 2018, under the following conditions:

Special Condition #8: Defendant shall not be within 500 feet of a school or park.

Modified Condition #8 (as of November 21, 2018): Defendant shall not be within 500 feet of a school or park. Defendant
is permitted to drop off and pick up his own children at their school but must remain in the vehicle at all times and shall not
allow any children, other than his own children, to enter the vehicle.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Paul Aaron Murray is alleged to have been within 500 feet of a middle school and a daycare on April 20, 2020.

On April 10, 2018, the conditions of pretrial release supervision were reviewed with Mr. Murray. Mr. Murray acknowledged
an understanding of the conditions, which included special condition number 8.

While under conditions of pretrial release supervision, Mr. Murray has been monitored with the use of a global positioning
system (GPS) device. On April 21, 2020, the undersigned officer reviewed Mr. Murray's locations for April 20, 2020,
through GPS mapping. GPS mapping revealed Mr. Murray was at a residence that was located directly next to a middle
school baseball field and across the street from a preschool/daycare business from approximately 4:22 p.m. to 4:51 p.m.,
on April 20, 2020.

It should be noted that the middle school is currently closed due to the COVID-19 outbreak. The undersigned officer
confirmed the daycare/preschool is still open for business.

On April 21, 2020, the undersigned officer discussed his presence at the aforementioned residence on April 20, 2020. Mr.
Murray has worked for a local real estate business throughout his time under pretrial release supervision and this residence
was listed for sale through his employer. He reported that a showing of the property was scheduled on April 20, 2020. Mr.
Murray went to this property to prepare the home to be shown to potential buyers. Mr. Murray was reminded of his condition
to not be within 500 feet of a school or park.

Mr. Murray's employer contacted the undersigned officer and confirmed she has a property listed for sale at the above-noted
residence. The employer advised she asked Mr. Murray to go to the residence to get the property ready for a showing. The
undersigned officer also confirmed this property was listed for sale on the realtor's Internet website.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
  PS-8
         Case 2:18-cr-00053-TOR         ECF No. 139      filed 04/24/20        PageID.968 Page 2 of 2
  Re: Murray, Paul Aaron
  April 24, 2020
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       April 24, 2020
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                          April 24, 2020
                                                                        Date
